         Case 7:19-cv-06494-NSR Document 21 Filed 09/30/19 Page 1 of 2



IN THE UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
__________________________________________
                                          )
JAMES EVERETT SHELTON, individually and   )
on behalf of all others similarly situated,
                                          )
                                          )
                  Plaintiff,              )                 Case No. 7:19-cv-06494-NSR
      v.                                  )
                                          )                 RULE 7.1 STATEMENT
LUMICO LIFE INSURANCE COMPANY, et al., )
                                          )
                  Defendants.             )
__________________________________________)


       Pursuant to Federal Rule of Civil Procedure 7.1, Local Rule 50.1(c) for the Southern and

Eastern Districts of New York, and to enable District Judges and Magistrate Judges of the Court

to evaluate possible disqualification or recusal, the undersigned counsel for the Defendant, Lumico

Life Insurance Company (“Lumico”), certifies that it is not publicly traded, and 100% of its stock

is indirectly owned by Swiss Reinsurance Ltd of Zurich, Switzerland. Swiss Reinsurance Ltd is

publicly traded on the SIX Swiss Exchange, but is not publicly traded in the United States.

        Dated: September 30, 2019                    Respectfully submitted,

                                             s/ Lewis S. Wiener
                                             Lewis S. Wiener (#2156933)
                                             EVERSHEDS SUTHERLAND (US) LLP
                                             700 Sixth Street, NW, Suite 700
                                             Washington, DC 20001-3980
                                             Telephone: 202-383-0140
                                             Facsimile: 202-637-3593
                                             Email: lewiswiener@eversheds-sutherland.com

                                             Francis X. Nolan (#4711628)
                                             EVERSHEDS SUTHERLAND (US) LLP
                                             1114 Avenue of the Americas, 40th Floor
                                             New York, NY 10036-7703
                                             Telephone: 212-389-5083
                                             Facsimile: 212-389-5099
                                             Email: franknolan@eversheds-sutherland.com

                                             Attorneys for Lumico Life Insurance Co.
                                                1
         Case 7:19-cv-06494-NSR Document 21 Filed 09/30/19 Page 2 of 2




                               CERTIFICATE OF SERVICE

I hereby certify that on September 30, 2019, I electronically filed the foregoing RULE 7.1
STATEMENT via the Court’s CM/ECF system, which will electronically serve all parties and
counsel of record.


                                                   s/ Lewis S. Wiener
                                                   Lewis S. Wiener




                                               2
